DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following inconsistencies, also outlined in the annotated drawings below:
Not enough is shown of the features in the bottom of the device to determine their form and depth. 
Not enough is shown of the features in the top of the device to determine their form and depth. 

    PNG
    media_image1.png
    590
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    481
    639
    media_image3.png
    Greyscale

It is suggested that applicant submit revised drawings which show the configuration of the connector with regards to the points outlined above, clearly and accurately, in order that the examiner may be in a position to determine if the claim may be clarified without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121). However, applicant is advised that it may not be possible to redraw the features with uncertain depth and form indicated above without introducing new matter. Because these features are not shown in enough views to fully understand their shape and appearance, these portions of the claimed design are in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders these portions of the claim indefinite and non-enabled.
If the design cannot be fully enabled without introducing new matter because certain portions are indefinite, applicant may be able to exclude those portions of the design from the claim by converting those portions of the article to broken lines, so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing, or applicant must provide evidence of that possession.
Surface shading should not be used on unclaimed subject matter shown in broken lines, to avoid confusion about the scope of the claim (37 CFR 1.152, MPEP 1503.02(111)). 
	 A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The references cited, but not applied, are considered cumulative art related to the claimed design.
The claim stands rejected for the reasons set forth above.
Contact Information

Inquiries concerning this application may be directed to the Examiner, David G. Muller whose telephone number is 571-272- 4721. The examiner can normally be reached on Mondays through Fridays from 8:00 a.m. to 5:00 p.m EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful the Examiner's supervisor, Barbara Fox, can be reached at telephone number (571) 272- 4456, Monday through Friday, 9 am to 5 pm.
 The Official RightFax number for Group 2900 for Official responses AND for After Final responses is (571) 273-8300.  Official correspondences or amendments may be faxed to 571-273-8300. 
Information Regarding the Status of an Application

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and 

services to the public. The IAC is staffed by former Supervisory Patent 

Examiners and experienced Primary Examiners who answer general questions 

concerning patent examining policy and procedure. Applicants should contact the 

IAC concerning payment of FEES, schedule of PRINTING of Patents, 

RECEIPTS, and any other administrative issues. IAC is available M-F 8:30 AM –

5:00 PM (ET) at 800-PTO-9199 (800-786-9199) or 703-308-HELP (703-308-

4357) and for TTY 703-305-7785 for customer assistance. 

/DAVID G MULLER/Primary Examiner, Art Unit 2914                                                                                                                                                                                                        10/4/2022